                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

State of West Virginia,

         Plaintiff,

v.                                 Civil Action No. 2:19-cv-00325

Joseph Ziegler,

         Defendant.


                     MEMORANDUM OPINION AND ORDER


         This matter is before the court sua sponte.     On April

26, 2019, defendant Joseph Ziegler, acting pro se, filed a

Notice of Removal, seeking to bring a misdemeanor criminal case,

Case No. 19-M08M-00187, pending against him in the Magistrate

Court of Clay County, West Virginia.    The state charges against

defendant include (1) reckless driving, (2) driving without car

insurance, (3) driving an unregistered vehicle, (4) driving

without an operator’s license, and (5) driving under the

influence.   See Commitment Order, ECF 3-1.


         Defendant filed his Notice of Removal on the ground

that plaintiff “blatantly violat[ed] this Pro Se Defendant-

Petitioner’s clearly established Federal Civil Rights

unambiguously protected under Equal Protection Clause Right to

Fair Jury Trial, Due Process of Law, Access to the Courts, Right
to Property, Right to Association, Freedom of the Press,

Interstate Travel, Commerce, Privileges, Immunities and Comity

Clause and/or Federal Constitutional Rights protected under

Federal Law under Law-of-the-Case Doctrine.”    Not. Removal 2.


           Defendant justifies removal of the criminal case

against him based on 28 U.S.C. §§ 1443, 1446-1447.     Section 1443

allows for removal in cases where a criminal prosecution is:


    (1) Against any person who is denied or cannot enforce
    in the courts of [a State] a right under any law
    providing for the equal civil rights of citizens of
    the United States...;
    (2) For any act under color of authority derived from
    any law providing for equal rights, or for refusing to
    do any act on the ground that it would be inconsistent
    with such law.


28 U.S.C. § 1443.    Sections 1446-1447 govern the procedures for

removal.


           Removal under § 1443(1) is “limited to rare

situations.”   North Carolina v. Lewis, 505 F. App’x 259, 260

(4th Cir. 2013).     “First, it must appear that the right

allegedly denied the removal petitioner arises under a federal

law ‘providing for specific civil rights stated in terms of

racial equality.’”    Johnson v. Mississippi, 421 U.S. 213, 219

(1975) (quoting Georgia v. Rachel, 384 U.S. 780, 792 (1966)).       A

federal district court cannot grant removal under § 1443(1)

solely based on “[c]laims that prosecution and conviction will
                                  2
violate rights under constitutional or statutory provisions of

general applicability.”    Id.   Moreover, allegations that

“removal petitioner will be denied due process of law because

the criminal law under which he is being prosecuted is allegedly

vague or that the prosecution is assertedly a sham, corrupt, or

without evidentiary basis does not, standing alone, satisfy the

requirements of § 1443(1).”      Id.   Second, the court must find

“that the removal petitioner is denied or cannot enforce the

specified federal rights in the courts of the State, which

normally requires that the denial be manifest in a formal

expression of state law.”     A & D Sec. Consultants v. Gray, 481

F. App’x 63 (4th Cir. 2012) (quoting Johnson, 421 U.S. at 219).


          Section 1443(2), “is only available to federal

officers ‘and to persons assisting such officers in the

performance of their official duties.’”       North Carolina v.

Grant, 452 F.2d 780, 782 (4th Cir. 1972) (quoting City of

Greenwood v. Peacock, 384 U.S. 808, 815 (1965).       This subsection

“confers a privilege of removal only upon federal officers or

agents and those authorized to act with or for them in

affirmatively executing duties under any federal law providing

for equal civil rights.”    City of Greenwood, 384 U.S. 808, 824

(1966).




                                   3
           Even construing defendant’s allegations liberally, the

Notice of Removal does not “seek[] the protection of any law

which provides for specific civil rights stated in terms of

racial equality.”   Grant, 452 F.2d at 782.   Defendant was

charged with misdemeanor traffic offenses.    In Grant, the United

States Court of Appeals for the Fourth Circuit found that

similar assertions of “possible violations of [appellant’s]

respective rights to a fair trial and fundamental due process in

the state courts” related to charges of larceny, burglary,

kidnapping, and armed robbery “cannot support a valid claim for

removal under 28 U.S.C. § 1443(1).”    Id.


           The Notice of Removal also asserts that defendant is a

“Federal Informant regarding the ongoing Federal Investigation

concerning the Ambush and Execution of Corrupt Police Officers

in Clay County West Virginia” and was “acting under color of

law.”   Not. Removal 5-6.   Yet, the “color of authority” clause

in § 1443(2) is available only to “federal officers or agents

and those authorized to act with or for them in affirmatively

executing duties under federal law providing for equal civil

rights.”   City of Greenwood, 384 U.S. at 824.   The Notice of

Removal offers no support to show defendant was an authorized

informant.   Moreover, even if he was “acting under color of

authority derived from any law providing for equal rights,” he


                                 4
was not charged for his acts as an informant but for misdemeanor

traffic violations.   Bald Head Ass’n v. Curnin, No. 7:09-CV173-

F, 2010 WL 1904268, at *6 (E.D.N.C. May 10, 2010), aff’d in

part, appeal dismissed in part, 429 F. App’x 360 (4th Cir. 2011)

(denying removal because defendant “is not being sued for his

actions as an informant”).


         Under the standards described above, the Notice of

Removal lacks allegations setting forth a valid basis for

removal of defendant’s criminal case to this court.


         Accordingly, it is ORDERED this matter be, and it

hereby is, remanded to the Clay County Magistrate Court.


         The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                    ENTER: September 19, 2019




                                5
